DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Specification, page 4 line 20: “which wound” should be corrected to read “which would”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites the limitation “the respective panel portion” in lines 1-2 of the claim. It is unclear what is meant by the respective panel portion, as it does not make clear what portion it refers to. Therefore, the claim is indefinite. Furthermore, to add to the confusion, the applicant claims “the respective panel portions” in lines 2-3 of the claim which make it unclear as to what panel portions the applicant is referring. 
Claim 3 recites the limitation “the chevron-shaped rib has an angle ranging from 90 to 160 degrees”. It is broad and indefinite, as the claim does not specify if the angle is measured from the horizontal or the vertical. Therefore the claim is indefinite. For purposes of prior art examination, both interpretations were examined.

Claim 5 recites the limitation “upper and lower parts” in line 2 of the claim, though it is unclear if this is the same structure as the “upper side and lower side” described in Claim 1, or a new structure entirely. Therefore, the claim is indefinite.
Claims 5 and 6 recite the limitation “the inner side of the resin made container” though it is unclear what is meant by this limitation. There is no previous support in the claims for an inner side of the resin made container, and it is uncertain what portion of the container this limitation refers to. Therefore the claim is indefinite.
Claim 11 recites the limitation “in either upper half of the resin made container”. It is not clear what is meant by “either” upper half; no upper halves have been defined at all, much less more than one. Furthermore, it is illogical to have more than one upper half of a container. Therefore, the claim is indefinite.
Claim 12 recites the limitation "the connecting portion" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlies et al (US 20130153531).

Regarding Claim 2, Schlies teaches that the respective panel portion (30) has a parallelogram shape (Fig 2) and widths of the respective panel portions are made equal (paragraph [0042]).
Regarding Claim 3, Schlies teaches that the chevron-shaped rib has an angle ranging from 90 to 160 degrees (Fig 2).
Regarding Claim 4, Schlies teaches that the chevron-shaped rib (32) has a sloped face which extends with a uniform width from the upper side to the lower side of the resin made container (Fig 2, diagonally sloped).
Regarding Claim 5, Schlies teaches that the panel portion includes, in at least one of its upper and lower parts, an annular receded rib (34) which is receded to the inner side of the resin made container and which extends in a circumferential direction of the resin made container (Fig 1).
Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shmagin et al (US 6095360).
Shmagin teaches a resin-made container (detailed description, paragraph 2) including: a spout portion (Fig 2) acting as an outlet for contents; a shoulder portion (40) continuous with the spout portion; a body portion (30, lower shoulders 40) continuous with the body portion and closing a lower end of the body portion; wherein the resin made container comprises an annular receded rib (24, paragraph 3) which is receded to the inner side of the resin made container and which extends in a 
Regarding Claim 7, Shmagin teaches that the container includes from eight to twelve of the protruding ribs (col. 2, lines 28-38).
Regarding Claim 8, Shmagin teaches that occupancy of the protruding ribs in the receded rib ranges from 30 to 60% (col. 2, line 64 - col. 3 line 7; radius of the bottle (in the region that contains the rib) is 31.5mm so circumference is 197.92mm, 30% is 59.376 mm and 60% is 118.752mm; at 8-12 ribs, each rib is 4.8-14.8mm wide).
Regarding Claim 9, Shmagin teaches that bottom of the receded rib has a width of less than or equal to 15mm (col. 2 lines 44-54).
Regarding Claim 10, Shmagin teaches that amount of recession of the protruding ribs from the surface of the resin made container ranges from 0.3 to 3 mm (col. 2, line 64 - col. 3 line 7; Diameter of the shoulder (surface of the container) is 67mm, radius is 33.5mm, radius of the bottle including the rib is 31.5mm, so the rib is indented 2mm from the surface of the bottle).
Regarding Claim 11, Shmagin teaches that receded rib and the protruding ribs are provided in either upper half of the resin made container (Fig 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shmagin et al (US 6095360) in view of  Ota et al (JP 2013177155).
Shmagin, as applied to Claim 6 above, teaches all the limitations of Claim 12 except for annular receded ribs on the lower portion of the container. However, Ota teaches that at the connecting portion between the body portion and the bottom portion, there are provided two annular bottom face side receded ribs that are receded to the inner side of the resin made container and that extend in the circumferential direction of the resin made container (Ota, 21, Fig 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Shmagin by adding annular receded ribs on the lower portion of the container as disclosed by Ota. One of ordinary skill in the art would have been motivated to make this modification in order to provide increased strength, and crushing resistance to the bottle during loading, to the bottle (Ota, paragraph 46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ELISABETH SULLIVAN/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735